'The opinion of the Court was drawn up by
Shepley J.
If Marsh testified so as to defeat the title of Littlefield & Kerswell, who derived their title from him, 'he would be liable to them for the value. Nichols v. Patten, ante p. 231. And' if his testimony supported it, his debt to Strickland would remain unpaid. ' His interest was balanced, and he should have been admitted, .unless the release from the plaintiffs to Littlefield & Kerswell relieved him from his responsibility to them. When a covenant runs with the land a release from the owner to his grantor may operateia discharge to those preceding him. But in contracts for the sale of goods, each seller „ being responsible only to his purchaser, the relations between them are not affected by any con-.tracts between subsequent parties. In a suit by Littlefield & Kerswell v. Marsh, on his implied warranty of the title, it would not be a good defence to prove, that they had obtained a release from a subsequent purchaser from them.
Exceptions sustained and nexo trial granted.